WALKER, Justice:
The above cases were consolidated for purpose of trial and appeal and are companion cases to Ann Butler v. Donna Chrestman and Ann Butler v. J. E. Chrestman, 264 So.2d 812 (Miss.1972), all having arisen out of an automobile collision in Coahoma County on September 13, 1969.
Appellant contends that the Chrestman case is controlling and that this case should be reversed and remanded for a new trial.
The appellees vigorously contend that the facts developed on the trial hereof distinguishes it from the Chrestman case and that a different result necessarily follows, and that the case should be affirmed.
We have thoroughly gone over this record and considered it in the light of the Chrestman decision and find that there is no substantial and material variance in the evidence adduced in the trial hereof that distinguishes it from Chrestman. Therefore we are of the opinion that the principles announced in the Chrestman case are controlling.
*97However, as this case must be retried, and the appellant has raised the question, we are of the opinion that the trial judge was correct, under the facts of this case, in refusing appellant’s instructions with respect to any contributory negligence on the part of Lucy Hays.
We have also considered the other assignments of error and find them to be without merit.
For the reasons cited above, this case is reversed and remanded.
Reversed and remanded.
RODGERS, P. J., and INZER, SUGG and BROOM, JJ., concur.